Title: From John Adams to United States Senate, 24 February 1801
From: Adams, John
To: United States Senate



Gentlemen of the Senate
United States Feb 24th 1801.

I nominate the Hon. Elijah Paine of Vermont to be Judge of that district in the place of Judge Hitchcock promoted
Thomas Gibbons of Georgia to be judge of that district in the place of Judge Clay promoted.
Turell Tufts Esqr. our consull at Surrinam to be commercial Agent at L’Orient
Thomas Aborn of Rhode Island to be commercial agent at Cayenne.

John Adams